Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 5-9 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 5 and 19 recite the pulsation dampening stage including a plurality of cells (this is shown in Figure 2C and 2D), however, claims 2 and 17 recite “each of said stages are generally identical having an inlet spaced from an outlet by 180° about a center line of said stage”.  This combination is not shown or disclosed, since Figures 2C and 2D does not show each of said stages are generally identical and having an inlet and outlet being spaced 180° about a center line of said stage.
Claims 6-9 and 20 are rejected by virtue of their dependence on claims 5 and 19.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation directed to “attaching additional pulsation dampening stages if additional stages are desired”.  This limitation makes the claim indefinite since it is unclear on what the boundaries (i.e. under what conditions) are additional stages desired, and therefore, when would someone attach additional pulsation dampening stages.  Furthermore, the claim limitation is directed to “attaching at least two pulsation damper stages”, and therefore, “attaching additional pulsation dampening stages” are already encompassed by the limitation directed to “at least two (emphasis added) pulsation dampening stages”.  
Claims 2-16 are rejected by virtue of their dependence on claim 1.
The term “generally” in claims 2 and 17 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear exactly to what extent the stages are identical, since the limitation recites “generally identical”.  The Examiner recommends removing the term “generally” from these claims.
Claim 2 recites “each of said stages”, which lacks antecedent basis.  The Examiner recommends changing this claim limitation to “each of said at least two pulsation damper stages” for proper antecedent basis.
Claims 3-9 and 18-20 are rejected by virtue of their dependence on claims 2 and 17.
Claims 2-16 include limitations directed to the compressor design in a plethora of locations, however, the claims should recite method steps, since these claims are directed to the method of assembling a compressor system.  The claims should include method steps and not just component design claim limitations.  For example, claim 4 recites “a component discharge including a check valve is mounted downstream of a downstream most of said pulsation dampening stage”.  The Examiner recommends changing this limitation to a method step, such as “mounting a component discharge downstream of the most downstream of said pulsation dampening stage” (this is just one example of how to change the limitation to be in-line with claims directed to a method of assembling a compressor system.
Claim 3 recites the limitation directed to “is added”, which makes the claim indefinite since it is unclear what these components are being “added” to.  The Examiner recommends changing the limitation to be in line with a method claim, such as “wherein attaching at least one of a muffler and an oil separator”.
Claims 4-9 are rejected by virtue of their dependence on claim 3.
Claims 4, 12, 13  recite the limitation "said pulsation dampening stage".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recited “at least two pulsation damper stages” and “additional pulsation dampening stages”, and therefore, it is unclear what is trying to be further limited by “said pulsation dampening stage”.  The issue with this limitation is the changing of the claim terminology from what was originally presented, as well as, changing from a term that is plural in tense to a term that is singular in tense.  It is noted that claim 5 also recites “said pulsation dampening stage”, which as discussed above for claim 4, is unclear exactly what the applicant is trying to further limit.  Please use common terminology (including the tense) throughout the claim limitation.
Claims 5-9 and 14-16 are rejected by virtue of their dependence on claims 4 and 13.
Claims 5, 13, and 19 recite “the flow passage”, which lacks antecedent basis.  In addition, the flow passage has not been defined on where it goes and what component forms it.  A passage is considered a non-physical space, and therefore, has to be defined by a component in order to define the non-physical space.
Claims 5, 13, and 19 recite “an open outer wall communicating with the flow passage, with a plurality of orifices extending into each of said cells”, is indefinite, since it is unclear what the applicant intends for the boundaries to be.  What does the applicant mean by an “open outer wall”?  Also, orifices are non-physical spaces that should be defined in a component, since there is no structure to a non-physical space.  How can a plurality of orifices extend into each of the cells?  The claim should recite the component that has the plurality of orifices in it, and that component being located within the cells.
Claims 6-9, 14-16, and 20 are rejected by virtue of their dependence on claims 5, 13, and 19.
Claim 10 recites “a dual stage pulsation dampener”, which is indefinite, since it is unclear if the dual stage pulsation dampener is two pulsation damper stages of the “at least two pulsation damper stages” or if the dual stage pulsation dampener is an additional pulsation dampener.
Claim 18 recites “a dual stage pulsation dampener”, which is indefinite, since it is unclear if the dual stage pulsation dampener is part of the “at least a plurality of pulsation dampening stages” or if the dual stage pulsation dampener is an additional pulsation dampener.
Claims 19-20 are rejected by virtue of their dependence on claim 18.
Claim 20 recites “said plurality of pulsation dampening systems”, which lacks antecedent basis.  The Examiner recommends changing this element to “said plurality of pulsation dampening stages” to properly refer back to the element in claim 17.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites a dual stage pulsation dampener is included having an inlet and an outlet that are circumferentially aligned undoes the limitation in claim 2 that recites “each of said stages are generally identical having an inlet spaces from an outlet by 180º about a center line of said stage”.  The Examiner recommends depending claim 10 from claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ROCKWELL (U.S. Patent 7,993112 B2).
Regarding claim 1, ROCKWELL discloses: a method of assembling a compressor system (see Figure 1 and Abstract) comprising: 
attaching at least two pulsation damper stages (142, 144, 52) to a discharge port (42) on a compressor (20) (see Figures 1 and 2, it is noted that the muffler (52) is considered a pulsation damper stage, since it dampens the pulsations (i.e. noise) and therefore is considered as a pulsation damper stage.  The pulsation damper stages (142, 144) are “tuned” to dampen specific frequencies, and therefore, are also considered as a pulsation damper stage (Column 3, line 50 – Column 4, line 21).  The method of assembling the compressor system is inherent from the resulting compressor system disclosed by ROCKWELL, since the compressor system has the claimed elements attached to the compressor, and therefore, would inherently require a method step to attach the elements to assemble the compressor system), and attaching additional pulsation dampening stages if additional stages are desired (there is no weight given to this limitation since if no additional stages are desired, then additional pulsation dampening stages are not added.  ROCKWELL therefore meets the claimed limitations).
Regarding claim 11, ROCKWELL further discloses: at least one of a muffler and an oil separator is added (see Figure 1, where an oil separator is disclosed at (60), it is noted that since an oil separator is present in the design, it is inherent that during the assembly of the compressor that the oil separator was added to the compressor.  In addition, the claim limitation directed to “at least one of a muffler and an oil separator” is interpreted that the muffler, the oil separator, or both has to be in the prior art.  ROCKWELL has an oil separator, and therefore meets the claimed limitation).
Regarding claim 12, ROCKWELL further discloses: a component discharge including a check valve is mounted downstream of a downstream most of said pulsation dampening stage (see Marked up Figure 1 of ROCKWELL, which shows a check valve mounted downstream of (142, 144, 52).  The Examiner would like to note that even though the specification does not specifically call out the check valve, the pictorial representation in Figure 1 shows that this is inherently a check valve.  A representation of a similar check valve is shown in FIELD (U.S. Patent 5,208,429) at (20) in the single disclosed Figure).

    PNG
    media_image1.png
    378
    425
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ROCKWELL (U.S. Patent 7,993112 B2) in view of CZAHALA (U.S. Patent Publication US 2002/0027041 A1).
Regarding claim 2, ROCKWELL discloses the claimed invention, however, fails to disclose each of said stages are generally identical having an inlet spaced from an outlet by 180° about a center line of said stage.
Regarding claim 2, CZAHALA teaches a muffler (see Figure 11), where each of said stages (the stages are defined between 150) are generally identical (see Figure 11, which shows that the stages are generally identical, it is noted that the limitation directed to “generally identical” is given a broad interpretation, since “generally” is a vague limitation) having an inlet ((158), where the inlet is where the fluid enters and the outlet is where it exits from the stage/space) spaced from an outlet (158) by 180° about a center line of said stage (see Figure 11).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have each of said stages are generally identical having an inlet spaced from an outlet by 180° about a center line of said stage in the compressor system of ROCKWELL, since a substitution of one known element (i.e. the muffler of ROCKWELL) for another known element (i.e. the muffler of CZAHALA) requires only routine skill in the art and would have produced predictable results (i.e. to produce the advantage of creating a tortuous path for the flow in order to attenuate noise). Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) as cited in KSR:  “the Court derived from the precedents the conclusion that when a patent “simply arranges old elements with each performing the same function it had been known to perform” and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1395 (U.S. 2007).
Regarding claim 3, ROCKWELL further discloses: at least one of a muffler and an oil separator is added (see Figure 1, where an oil separator is disclosed at (60), it is noted that since an oil separator is present in the design, it is inherent that during the assembly of the compressor that the oil separator was added to the compressor.  In addition, the claim limitation directed to “at least one of a muffler and an oil separator” is interpreted that the muffler, the oil separator, or both has to be in the prior art.  ROCKWELL has an oil separator, and therefore meets the claimed limitation).
Regarding claim 4, ROCKWELL further discloses: a component discharge including a check valve is mounted downstream of a downstream most of said pulsation dampening stage (see Marked up Figure 1 of ROCKWELL, which shows a check valve mounted downstream of (142, 144, 52).  The Examiner would like to note that even though the specification does not specifically call out the check valve, the pictorial representation in Figure 1 shows that this is inherently a check valve.  A representation of a similar check valve is shown in FIELD (U.S. Patent 5,208,429) at (20) in the single disclosed Figure).
Regarding claim 10, CZAHALA further teaches: a dual stage pulsation dampener is included having an inlet and an outlet that are circumferentially aligned (see Figure 11, which shows that the inlet to the dual stage pulsation dampener is aligned circumferentially with the outlet (note that the inlet and outlets are defined by (158) and the flow shown by the arrow).
Regarding claim 17, ROCKWELL discloses: a compressor (20, where the compressor includes screw rotors (26, 28, 30)) and discharge system (the discharge system is located downstream of the screw rotors and bearing case (48)) (see Figure 1 and Abstract) comprising: 
a compressor housing (22, 48, 34) (the compressor housing includes the compressor, the bearing housing, the suction plenum (50) and the housing surrounding the motor (32)) having an outlet port (the outlet port is where the fluid is discharged from the compressor into (42) (this is the discharge plenum)) and a discharge system attached to said outlet port (see Figure 1, that shows the discharge system to the left of (48) in Figure 1), said discharge system including at least a plurality of pulsation dampening stages (142, 144, 52) (see Figures 1 and 2, it is noted that the muffler (52) is considered a pulsation damper stage, since it dampens the pulsations (i.e. noise) and therefore is considered as a pulsation damper stage.  The pulsation damper stages (142, 144) are “tuned” to dampen specific frequencies, and therefore, are also considered as a pulsation damper stage (Column 3, line 50 – Column 4, line 21)).
ROCKWELL fails to disclose said pulsation dampening stages being generally identical and each having an inlet spaced from an outlet by 180 degrees about a center line of said stage.  
Regarding claim 17, CZAHALA teaches a muffler (see Figure 11), where each of said stages (the stages are defined between 150) are generally identical (see Figure 11, which shows that the stages are generally identical, it is noted that the limitation directed to “generally identical” is given a broad interpretation, since “generally” is a vague limitation) having an inlet ((158), where the inlet is where the fluid enters and the outlet is where it exits from the stage/space) spaced from an outlet (158) by 180° about a center line of said stage (see Figure 11).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have each of said stages are generally identical having an inlet spaced from an outlet by 180° about a center line of said stage in the compressor system of ROCKWELL, since a substitution of one known element (i.e. the muffler of ROCKWELL) for another known element (i.e. the muffler of CZAHALA) requires only routine skill in the art and would have produced predictable results (i.e. to produce the advantage of creating a tortuous path for the flow in order to attenuate noise). Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) as cited in KSR:  “the Court derived from the precedents the conclusion that when a patent “simply arranges old elements with each performing the same function it had been known to perform” and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1395 (U.S. 2007).  Furthermore, in the combination of ROCKWELL with CZAHALA the pulsation dampening stages would be the muffler that is in ROCKWELL that is replaced by the muffler disclosed by CZAHALA, since these are a plurality of stages in the pulsation dampening stages that are generally identical. 
Regarding claim 18, CZAHALA further teaches: there is also at least a dual stage pulsation dampener (see Figure 11) mounted within a housing (see Figure 11, which shows that there are walls of a housing surrounding the dual stage pulsation dampener) including an inlet and an outlet that are circumferentially aligned (see Figure 11, which shows that the inlet to the dual stage pulsation dampener is aligned circumferentially with the outlet (note that the inlet and outlets are defined by (158) and the flow shown by the arrow).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 are each provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/253810 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope, as well as, the current claims recite the method of assembling a compressor system.  17/253810 discloses the compressor that has the design that would meet the method of assembling the compressor since the steps of assembly would be inherent in order to manufacture the compressor that is disclosed by 17/253810.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/253810  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application is broader in scope than the copending application, as well as, the method of assembly would be inherent from the design as claimed in 17/253810.
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 17/253810  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application is broader in scope than the copending application, as well as, the method of assembly would be inherent from the design as claimed in 17/253810.
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 17/253810  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application is broader in scope than the copending application, as well as, the method of assembly would be inherent from the design as claimed in 17/253810.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
EXAMINER’S COMMENTS
	The Examiner would like to note that the applicant in their background had stated that “it is known to provide pulsation dampening system.  In addition, mufflers, oil separators, and discharge valves are also commonly incorporated…” (see ¶0003-¶0004).  The Examiner is unsure exactly what new invention the applicant is trying to claim, since according to the applicant all of the components are “known” in compressors.  
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Examiner would like to state that KATSUYA (Japanese Patent Publication JP 2000-018184 A) can also be used to reject under 102(a)(1), where regarding claim 1, KATSUYA discloses: a method of assembling a compressor system (3) comprising: 
attaching at least two pulsation damper stages (see Figures 6 and 12, where the two pulsation damper stages are defined between plate 9 and 35a or 9 and 61, and the other of the two pulsation damper stages is defined between 35a and 35b or 61 and 63) to a discharge port (27) on a compressor (3) (see Figures 6 and 12, where the method of assembly is inherent from the resultant compressor system, since the at least two pulsation damper stages are attached to the discharge port), and attaching additional pulsation dampening stages if additional stages are desired (there is no weight given to this limitation since if no additional stages are desired, then additional pulsation dampening stages are not added.  KATSUYA therefore meets the claimed limitations).
ALVARENGA (U.S. Patent Publication US 2010/0310389 A1) discloses attenuating pulsations from the gas discharge of a compressor (see Abstract), where there are two “pulsation damper stages” (see Figure 3).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746